384 U.S. 211 (1966)
HANSON ET AL.
v.
CHESAPEAKE & OHIO RAILWAY COMPANY.
No. 1170.
Supreme Court of United States.
Decided May 16, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Robert O. Ellis, Jr., for petitioners.
William C. Beatty and Amos A. Bolen for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment of the United States Court of Appeals for the Fourth Circuit is vacated and the case is remanded to that court for further consideration in light of Gunther v. San Diego & A. E. R. Co., 382 U. S. 257.